Title: To James Madison from John Nicholas, 9 September 1814
From: Nicholas, John
To: Madison, James


        
          
            Dear Sir
            Geneva 9 Sept. 1814.
          
          Partaking as I do in all your difficulties I feel it to be a duty to communicate such information as my local situation may furnish or as I may suppose from any cause may not be fully made known to you. I congratulate you most heartily on geting clear of the head of the war department, whose incompetence has been apparent in every step of his progress, but most conspicuously so in sending the army (after having been with them such a length of time) down the St. Laurence last fall without one general officer who had any thing military about him—his character seems to have been that of a man who despised moderate atchievement and grasped at something which his means were not adequate to—a character extremely common in every walk in life and invariably destructive of every thing they take in hand. This habit of looking at the object only without giving a just attention to means made him incautious in appointments & liable to be seduced by improper considerations to give important trusts to improper persons. We are at this moment in a crisis in this quarter, which is more awful from an act of this sort. The generals of the western army have been so much cut down that it’s success for the first time depends on it’s commander and I believe we are yet without any proof of his having the least fitness for his station—there is indeed so universal a disgust among the regular officers who distinguished themselves in former battles at the injustice which has been done them in the Generals reports of them that I should not be surprized if they fail as much in their exertions hereafter as they have distinguished themselves heretofore. The truth is I believe that the General knew very little of either battle, that he cd. not know who were the chief actors or what was the course of action and that he should not have pretended to report them himself. He has unfortunately clouded transactions which are the only comfort of the nation and by depriving those actions of almost all their brilliancy reduced the standard which they would have established for future military conduct—who would suppose (from the report) that there was so little knowledge of the movements of the enemy, that they were in battle array with a very heavy battery bearing on the bridge over black creek without Genl. Scott having any notice of it ’till he got within sight of the bridge with his brigade which he was carrying to the battle ground for the purpose of drilling them—that he had to carry his column over the bridge under the fire of their battery and had to display his column in the face of the enemy already in line of battle. In convenient time and when it will not derange the service I would advise you to call on Genl. Scott for a report of both battles.
          
          Although you may not be possessed of the whole detail, I am sure you will learn enough from the public accounts and the information of individual officers to satisfy you that Scotts brigade assumed a rank among soldiers which was never pretended to by any American corps—this will lead to an inquiry of what it was composed, and you will find that they were raw yankees, patient & sober, indeed, but without a spark of the enthusiasm which they displayed at last—out of these materials was a corps formed in less than three months which it may be said on good evidence, beat at least half as many more as they had at Chippewa under the disadvantages I have stated, and undoubtedly double their reduced numbers at the falls. Nor were these actions the effect of any transitory causes, but were produced by regular discipline and a devoted attachment to the Genl. acquired by the most constant attention to their wants of every kind as well as to their instruction. A minute inquiry into the preparation of this corps and into their battles has satisfied me that in this young man (if his ardour does not sacrifice him) we have the means of raising up officers and soldiers who will be capable of any thing—contrary to all experience too it would seem that the work may be effected in a time not too long for our straitened situation. Your own wisdom will direct you to the employment of his talents, but I would advise that he should be sent to Genl. Izard’s army where there are most men to learn his art & catch his enthusiasm with a commission of Major General which will make him second in command. There is no doubt that the army thro out will approve it, and the army he goes to will hail his coming as much as the one he leaves will regret his loss.
          Will you permit me after presuming to advise in one instance to suggest some things for your consideration in relation to the War department. I assure you I do it only for the possibility that some good may be extracted without feeling the confidence in my own views which would give me a wish for their adoption.
          It is highly desireable that some soldier could be found capable of filling that office, unconnected as much as possible with civil affairs and the intrigues which grow out of them. We must now depend on giving to our army an unconquerable spirit, and this can only be done while the head of their department is believed to have such a devotion to the service as will make him solely attentive to them, impartially sensible to all their conduct and equally ready to reward all, without a possibility of being induced to intrude a mere citizen upon them except when he displays a high degree of military talent. The inferior officers are very poorly rewarded for their services and risques and if promotion becomes precarious their hearts must sink—the service has suffered very much from appointments made under influence foreign to it & it’s advancement and nothing would restore confidence in the justice of govt. so much as to have a downright soldier

placed in the War department. Genl. Scott would fill the office as well as could be wished, but he cannot be spared from the field. You have yet to create the spirit of your army & he is your only chance for that. If his health was reestablished so that it could be relied on, I very much suspect that the present commander of the Northern army (Genl. Izard) would be found competent to the duties of the office. He has I am told by good judges very considerable military acquirements, has great industry and perfect honor—he is a federalist, it is true, but he is a friend to the war on principle. Genl. Winder is a man of the same description with more ardor probably—if he has not sunk in public estimation by what has happened at Washington, his standing wd. support such an elevation. Our friend Dearborn has many good points for the office—perhaps a little too contracted & parsimonious he despises the refinements of honor which undoubtedly finish the character of a soldier and his manners to his officers are calculated to deaden every feeling of the kind—he would probably be unwilling to accept it—he is undoubtedly preferable to most others—such old men have a contempt for modern tactics which is generally carried beyond reasonable bounds, but I do not know how it is with him. I have heard our Governor spoken of—he is undoubtedly a well meaning active man but subject to the influence most to be guarded against and without experience, which seems to be so indispensibly necessary for a man coming into this office flagrante bello, that hardly any but an officer of the army can be competent.
          I dare say I should do a more acceptable service than any I have attempted, if I could put you in a way of filling up the army and it is probably more in the sphere of a mere country man to point out the mode of geting recruits than to advise about their government, but having complete choice of tasks in the office I have assumed, I have prefered the easiest. The geting of soldiers is a work of great difficulty—it seems as if we were brought to the choice between short enlistments and drafting. If the drafting could be general enough to take in all who were able to hire a substitute as well as those who are capable of doing personal service, I believe it would be approved by the people but if such were included it might be considered as a tax—but I believe on the whole that the best way would to include all the people above 18 years of age and constitute some board in every county, who should have power to order a second draft provided the first fell on a person not able to do duty and unable to hire a substitute without reducing his family to want. I have no doubt such an act would be warranted by the power in the Constitution to raise armies especially when the practice had been so recently in use in the U.S.—it’s having been the practice of the revolutionary war would reconcile the people to it and indeed I have heard frequent mention of it with approbation—to guard against exemptions is the great mean of preventing it’s unpopularity—the extent of them (from militia duty) in this state is without bounds and altogether

unreasonable especially in time of war—the excuse should be made after the draft otherwise it will exempt a vast deal of property from the contribution by the class for hiring a substitute in which way the soldier will be generally obtained—if it is made at this stage with notice to the class, it will prevent improper influence as the class will be parties—in case of personal disability of a man who cannot be excused there should be power to hire a substitute and levy the price on the delinquent otherwise the army will get nothing but an incompetent soldier.
          My son Gavin Lawson Nicholas wishes to render his quota of service, but has seen so much of militia & volunteers that he will not trust himself with them—he was in service with his musquet for the first four or five months of the war and after that was so far outstriped by his companion⟨s⟩ who had recd. appointments that he did not apply for a commission—he has been invited by Genl. Scott to join his family, which is a situation where he hopes to make up for his tardiness in the acquirement of knowledge and in service and will be much obliged to you to give him a lieutenancy (to qualify him to fill the office of aid du Camp) in one of the regiments where there is no ensign to be disappointed by it, if you think him wo[r]thy. I am with very great respect & esteem yr. mo. ob. st
          
            John Nicholas
          
        
        
          Is it not to be feared that the cities may suffer from being saddled with the old Generals who have been found unfit for service. It is a painful task to dismiss them, but it would be mercy to them as well the places in their charge to prevent their ruining them. You recollect I dare say that they are not entitled to pay &c. when not on duty—it wd. be most acceptable to the people & most just to end this expence. There is one subject which, it appears to me, demands your attention—the independence of the marine on our lakes of the commanders of our armies. Genl. Gaines tells me that he has no doubts but that Kingston might have been taken in the beginning of July, but the fleet was not ready for that or any other service—altho’ equipped—there is an exhibition of the jealous pride of Chauncey in his letters on the subject of the affair of Sandy creek under Major Appling which would lead to the expectation of many a disappointment—a cupidity was excited by surrendering all the plunder of York &c. to the navy which would lessen their willingness to engage in mere war and I am told that Chauncey is Navy agent at Sacket’s harbor and of course interested in protracting the service & building as many ships as possible.
        
      